Citation Nr: 0823975	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-13 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The appellant requested a video-conference hearing in 
connection with the current claims.  The video-conference 
hearing was held in March 2008.  The appellant and the 
appellant's brother testified at that time and the hearing 
transcript is of record.  In April 2008, the appellant 
submitted additional evidence accompanied by a waiver of 
initial RO review of such evidence.  


FINDINGS OF FACT

1.  In a June 1980 decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.  
The veteran was notified of this decision and of his 
appellate rights but did not file an appeal.

2.  The evidence received since the June 1980 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hearing loss.

3.  The veteran's tinnitus was not present in service and is 
not otherwise related to service.

4.  No competent evidence exists showing that the veteran's 
depression was present in service or is otherwise related to 
service.

5.  There is no credible supporting evidence to corroborate 
the occurrence of the veteran's claimed assaults during 
service.


CONCLUSIONS OF LAW

1.  The June 1980 RO decision that denied service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§  3.104(a), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  Depression was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In a June 1980 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss 
on the basis that the veteran's hearing loss preexisted 
service and that it was not permanently aggravated by the 
veteran's active service.

The evidence of record at the time of the June 1980 rating 
decision included the veteran's service treatment records.

The appellant did not file an appeal of the June 1980 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the June 1980 rating decision, in May 2004, the 
appellant filed an application to reopen his claim of 
entitlement to service connection for hearing loss.  The 
claims folder reveals that VA treatment records dated April 
1979 to March 2008 and the report of a VA Compensation and 
Pension (C&P) general medical examination, dated in March 
2006, were associated with the claims folder subsequent to 
the June 1980 rating decision.  These records, while new, are 
not material because they do not relate to an unestablished 
fact and do not raise a reasonable possibility of 
substantiating the claim for service connection.  The newly 
associated medical records reveal that the veteran has been 
consistently treated for bilateral hearing loss.  However, 
there is no medical evidence suggesting that the veteran's 
hearing loss did not preexist service or that preexisting 
hearing loss was permanently aggravated by service.  

In light of the basis for the RO's June 1980 determination, 
the evidence associated with the claims folder does not raise 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for hearing loss.  
Thus, the evidence is not material under the provisions of 38 
C.F.R. § 3.156(a), and the claim is not reopened.

II. Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

A. Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The veteran contends that he has suffered from 
tinnitus since service and that his tinnitus is due to his 
exposure to loud noise as a loader for the 5 inch .54 gun on 
the destroyer upon which he was stationed.

A review of the veteran's service medical records does not 
reveal any complaint, diagnosis, or treatment for tinnitus.  
Upon examination at separation from service, tinnitus was not 
noted.

In a VA treatment note, dated in April 2004, the veteran 
complained of ringing in his ears since 1974 when he loaded 
and fired large caliber weapons aboard a Navy destroyer.  The 
veteran described the ringing as a continuous bilateral high-
frequency sound that varied in intensity but did not ever go 
away completely.  The veteran was diagnosed with tinnitus.  
VA treatment records dated since April 2004 have consistently 
diagnosed the veteran with tinnitus.

In the veteran's testimony before the undersigned Acting 
Veterans Law Judge, in March 2008, he reported that one of 
his duties was as a loader for the 5 inch .54 gun.  He 
testified that he was also exposed to the noise produced by 
the blowers aboard the ship.  He stated that he was not 
provided with hearing protection.  However, the veteran's 
service personnel records reveal that the veteran's primary 
specialty was as a boatswain's mate (BM - 0000) and that his 
rating was as a seaman apprentice.  The service personnel 
records further reveal that the veteran's normal duty was as 
a messman.  The is no record of the veteran having been 
assigned to the main gun of the destroyer or assigned to a 
duty that would bring the veteran into contact with the noise 
of the blowers aboard the ship.

In a May 2004 VA treatment record the veteran reported that 
he has a history of firing large caliber handguns after 
separation from service.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of 
tinnitus until approximately 20 years after separation from 
service.  This is significant evidence against the claim.

In light of the absence of competent medical evidence 
associating the veteran's tinnitus with service, the lack of 
credible evidence that the veteran was exposed to loud noise 
during service, and the passage of approximately 20 years 
since separation from service prior to the first complaint 
and diagnosis of tinnitus, the Board concludes that the 
preponderance of the evidence is against service connection 
for the veteran's tinnitus.

The Board also considered whether service connection may be 
granted on the theory of continuity of symptomatology as a 
veteran is competent to testify as to the symptoms he 
experienced, including the presence of ringing of the ears.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran testified, at 
his hearing before the Board, that he has had tinnitus since 
service.  However, a review of the claims folder reveals no 
complaint of tinnitus prior to April 2004.  The first 
documentation of tinnitus in the medical record is in an 
April 2004 VA treatment note.  Significantly, in VA treatment 
records dated in April 1979, within 5 years of separation 
from service, there is no indication the veteran complained 
of ringing of the ears.  As such, while the veteran is 
competent to report symptoms such as ringing of the ears, his 
statements as to the onset of the condition are not credible.  
Rather, the veteran has conflicting statements as to the 
onset of the condition.  See Buchanan v. Nicolson, 451 F.3d 
1331 (Fed.Cir. 2006).  Nor is there any other evidence 
corroborating the veteran's assertion as to the onset of the 
tinnitus.  Even assuming the credibility of the statements, 
there remains persuasive evidence against the claim.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. PTSD

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that he was personally assaulted by 
fellow sailors aboard the destroyer to which he was assigned.

In addition to the general requirements for service 
connection, discussed above, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the 
diagnosis must comply with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV)); credible supporting evidence that the claimed in-
service stressor occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In personal assault cases, 38 C.F.R. § 3.304(f)(3) provides 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

There is no evidence and the veteran does not contend that he 
engaged in combat with the enemy.  Therefore, the veteran's 
reported stressors need to be corroborated.

The veteran contends that he was grabbed at knife point and 
threatened with being thrown off the ship while stationed 
aboard the destroyer.  He reported that the captain of the 
destroyer received death threats when the veteran sought the 
captain's assistance.

A review of the veteran's service medical records reveals 
that the veteran was noted to have no psychiatric disorders 
upon examination at entry in to service in August 1973.  In 
September 1974 the veteran was noted to have been found on 
the forecastle of the ship upon which he was stationed, 
standing at attention, with a broom.  The veteran would not 
talk to or answer anyone.  The veteran was taken to sickbay 
and was noted to have eyes that were reactive to light but 
dilated.  The veteran was first diagnosed with hysterical 
conversion reaction.  Later the veteran was diagnosed with 
malingering and a passive-aggressive personality.  In October 
1974 the veteran was diagnosed with an immature personality.  
Upon examination at discharge from active service the veteran 
was not noted to have any psychiatric disorders.

The veteran's post service medical records reveal that the 
veteran has been diagnosed with PTSD based upon the veteran's 
reported stressor.

The veteran's brother testified at a hearing before the Board 
that the veteran's behavior and personality were changed 
significantly by the veteran's military service.  He stated 
that prior to military service the veteran was a very active 
individual in high school and that the veteran looked forward 
to entering and having a career in the Navy.  He indicated 
that the veteran changed immediately upon being posted on 
ship and that the change was like night and day.  He stated 
that when the veteran left service he never slept and was 
always walking around mumbling to himself.  The veteran 
became very aggressive and very angry.

The Board notes that the deck logs submitted by the veteran 
and associated with the claims file as well as the veteran's 
service personnel records do not reveal any evidence of the 
veteran or the captain of the destroyer being threatened.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  While the veteran does have a current diagnosis 
of PTSD he does not present a credible supporting evidence of 
a corroborated stressor.  The veteran has reported that his 
stressor was a personal assault while in service, however, 
the deck logs of the ship and the veteran's service personnel 
and medical records do not reveal any report of or treatment 
for any assault while in service.  There are no records from 
law enforcement authorities, mental health counseling 
centers, hospitals, or physicians; or statements from family 
members, roommates, fellow service members, or clergy, while 
the veteran was in service, revealing any personal assault 
upon the veteran.  The veteran's brother indicated, during 
the veteran's hearing before the Board, that the veteran's 
behavior changed upon being posted to his ship and that the 
veteran was different upon separation from service.  However, 
the veteran's brother reported that the veteran was not 
sharing a lot of information at that time and that the 
veteran did not reveal that anything had happened aboard the 
ship.  The veteran's brother's testimony does not provide any 
specific evidence of a personal assault upon the veteran and 
is outweighed by the lack of any other evidence corroborating 
the veteran's stressor.  Rather, there are numerous personnel 
records that show that the veteran was unhappy with service 
in the military and was not suitable for service in the 
military.  Without evidence of a corroborated stressor the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is denied.

C. Depression

The veteran seeks service connection for depression.  

As reported above a review of the veteran's service medical 
records reveals that the veteran was noted to have no 
psychiatric disorders upon examination at entry in to service 
in August 1973.  In September 1974 the veteran was noted to 
have been found on the forecastle of the ship upon which he 
was stationed, standing at attention, with a broom.  The 
veteran would not talk to or answer anyone.  The veteran was 
taken to sickbay and was noted to have eyes that were 
reactive to light but dilated.  While the veteran was 
initially diagnosed with hysterical conversion reaction, 
later he was diagnosed with malingering and a passive-
aggressive personality.  In October 1974 the veteran was 
diagnosed with an immature personality.  Upon examination at 
discharge from active service the veteran was not noted to 
have any psychiatric disorders.

The veteran's post service medical records reveal that the 
veteran was treated for attempting suicide in April 1976.  
The veteran was diagnosed with depression in April 2004 and 
has received treatment since from the VA medical centers in 
Columbia, South Carolina and Augusta, Georgia.  In a May 2005 
VA psychology consultation note, the veteran reported that he 
had difficulty with racial tension aboard his ship and that 
he was threatened a number of times and held at knifepoint on 
one instance.  The psychologist concluded that the veteran's 
problems began during his period of service, based upon the 
veteran's history.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for depression has not 
been established.  While the veteran is currently diagnosed 
with depression, there is no evidence associating the 
veteran's depression with his military service.  While the 
veteran received psychiatric treatment while in service, he 
was diagnosed with malingering, passive-aggressive 
personality, and immature personality.  The veteran's was not 
diagnosed with or treated for any mood disorder while in 
service.  Subsequent to service, in May 2005, a VA 
psychologist concluded that the veteran's current problems, 
including chronic depression, began while the veteran was in 
service.  However, the psychologist based his conclusion upon 
the veteran's reported history of being assaulted while in 
service.  As discussed above, the veteran's reported assaults 
in service have not been corroborated and the Board finds the 
veteran as lacking credibility.  Therefore the Board finds 
the psychologists conclusion to be of no probative value.  
See, e.g., Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  In addition, while the 
veteran's brother testified that the veteran exhibited a 
change in behavior after separation from service, there is no 
evidence in the claims folder the associates the reported 
change in behavior to any incident in service.  

There is evidence showing a diagnosis of a personality 
disorder in service.  Congenital or developmental defects 
such as personality disorders, however, are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996)

Without evidence of a nexus the preponderance of the evidence 
is against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the veteran's 
claim of entitlement to service connection for PTSD is 
denied.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In regard to the veteran's claim of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hearing loss, in an July 2004 
letter, issued prior to the decision on appeal, the RO 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, to include 
the need for new and material evidence to reopen the claim of 
entitlement to service connection for hearing loss based upon 
the reason for the prior denial, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.

In regard to the veteran's claims of entitlement to service 
connection for tinnitus and depression, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in July 2004 that fully addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.

Here, in regard to the veteran's claim of entitlement to 
service connection for PTSD, the VCAA duty to notify has not 
been satisfied with respect to the additional sources of 
evidence that are available to substantiate the veteran's 
claim of entitlement to PTSD based upon personal assault 
pursuant to 38 C.F.R. § 3.303(f)(3).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran's testimony at the hearing before the Board 
demonstrated an actual knowledge on the part of the appellant 
of the additional evidence that may be used to substantiate 
his claim of entitlement to service connection for PTSD.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, in regard to 
the veteran's application to reopen a claim of entitlement to 
service connection for hearing loss, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim has not been reopened, and hence no rating or effective 
date will be assigned.  In regard to the veteran's claims of 
entitlement to service connection for tinnitus, depression, 
and PTSD, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the veteran's application to reopen a claim of 
entitlement to service connection for hearing loss, VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, a VA medical opinion is not required.

In regard to the veteran's claims of entitlement to service 
connection for tinnitus, depression, and PTSD the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records dated from April 
1979 to the present and the veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.

The Board notes that the veteran was not afforded VA medical 
examinations in conjunction with his claims of entitlement to 
service connection for tinnitus, depression, and PTSD.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that medical examinations regarding the 
veteran's claims of entitlement to service connection for 
tinnitus, depression, and PTSD are unnecessary.  While the 
veteran is currently diagnosed with tinnitus, depression, and 
PTSD there is no credible evidence of an inservice event.  In 
addition, there is no medical evidence suggesting that the 
veteran's tinnitus is related to service. With respect to the 
PTSD claim, there is no credible supporting evidence 
corroborating the veteran's reported stressors.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for hearing loss.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


